UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                      No. 19-6678


BOBBY M. NICHOLSON, JR.,

                    Plaintiff - Appellant,

             v.

AIR FORCE D.O.C./I.I.C.,

                    Defendant - Appellee.



Appeal from the United States District Court for the Eastern District of Virginia, at
Alexandria. Liam O’Grady, District Judge. (1:19-cv-00398-LO-MSN)


Submitted: June 20, 2019                                          Decided: June 25, 2019


Before NIEMEYER, AGEE, and RICHARDSON, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Bobby Maurice Nicholson, Jr., Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Bobby M. Nicholson, Jr., appeals the district court’s order dismissing his civil

complaint as frivolous under 28 U.S.C. § 1915A(b)(1) (2012). We have reviewed the

record and find no reversible error. Accordingly, we affirm for the reasons stated by the

district court. Nicholson v. Air Force D.O.C./I.I.C., No. 1:19-cv-00398-LO-MSN (E.D.

Va. filed Apr. 15 & entered Apr. 16, 2019). We dispense with oral argument because the

facts and legal contentions are adequately presented in the materials before this court and

argument would not aid the decisional process.

                                                                              AFFIRMED




                                            2